Citation Nr: 1015117	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  09-43 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance or being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945 and from June 1951 to June 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently established for bilateral 
hearing loss, rated as 80 percent disabling; multilevel 
degenerative disc and spinal stenosis L1-L5 with degenerative 
disc disease, rated as 40 percent disabling; and spinal 
stenosis of the cervical spine at C6-C7 with degenerative 
arthritis, currently evaluated as 20 percent disabling.  A 
combined evaluation for compensation of 90 percent has been 
established.  

2.  The competent medical evidence shows that the Veteran is 
in need of regular aid and attendance from another person, 
based on his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for aid and attendance of another person or housebound 
status have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350(b), 3.352 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting special monthly compensation.  Thus, no further 
discussion of the VCAA is required.

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly 
compensation based on the need for regular aid and attendance 
of another person or because he is housebound.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the Veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.350(b) (2009).

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the Veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the Veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the Veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2009).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance.  38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
Veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service- 
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.350(i)(2) (2009).

The Veteran attended a VA examination to determine the need 
for regular aid and attendance in July 2008.  He reported 
needing adaptive equipment to bathe and dress and a walker or 
motorized scooter to ambulate.  The examiner found the 
Veteran was housebound due to his service-connected back 
disability.  He only left his senior residential complex to 
attend medical appointments.  The Veteran was incontinent of 
urine, needed assistance with meals, shopping, medications, 
transportation and cleaning.  The examiner remarked that the 
Veteran was unable to avoid the hazards of daily living 
without assistance with his activities of daily living and 
that the Veteran was housebound.

Additional medical evidence in the claims file, including VA 
treatment records and VA examinations, supports the findings 
of the July 2008 VA examination.  For example, at a November 
2008 VA examination, the Veteran was noted to have mild to 
severe trouble with his activities of daily living as a 
result of his back disability.  A June 2009 record notes that 
the Veteran tried to go to the bathroom without his walker 
and fell.  He was classified as at risk for falling and noted 
to need assistance with mobility and gait and balance.  He 
admitted to a couple of other recent falls.

The Board finds the available evidence more than supports a 
finding the Veteran is so helpless as to be in need of 
regular aid and attendance as determined under criteria 
enumerated at 38 C.F.R. § 3.352(a).  The Veteran is unable to 
dress or undress himself or bathe without adaptive equipment, 
he has urinary incontinence, and the VA examiner found that 
his physical incapacity, caused by his service-connected back 
disability, requires care or assistance on a regular basis to 
protect the Veteran from the hazards or dangers incident to 
his daily environment.  These physical incapacities include 
frequent falls, inability to ambulate without adaptive 
equipment, and being housebound as a result of severe back 
disability.  The Veteran therefore requires regular aid and 
attendance under the criteria of 38 C.F.R. § 3.352(a) (2009).

The preponderance of the evidence is in the Veteran's favor 
and the claim for special monthly compensation based on aid 
and attendance or being housebound will be allowed.


ORDER

Special monthly compensation based on aid and attendance or 
being housebound is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


